Citation Nr: 1532571	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  03-01 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a back disorder. 

2.  Entitlement to service connection for an acquired psychiatric disorder to include post-traumatic stress disorder (PTSD), depressive disorder, depression with psychosis, bipolar I with psychosis, dysthymia, and generalized anxiety disorder.

3.  Entitlement to service connection for asthma. 

4.  Entitlement to service connection for a right knee disorder. 

5.  Entitlement to service connection for a left knee disorder.

6.  Entitlement to a higher  disability rating for service-connected residuals of fracture of fourth finger of the right hand, to include the question of the propriety of the reduction in rating for the disability from 10 percent to noncompensable, effective January 1, 2013.

7.  Entitlement to an increased ( compensable) disability rating for service-connected umbilical hernia.

8.  Entitlement to service connection for bilateral carpal tunnel syndrome.  

9.  Entitlement to a 10 percent evaluation pursuant to 38 C.F.R. § 3.324 based on multiple, noncompensable, service-connected disabilities.


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from February to October 1973. 

This appeal to the Board of Veterans' Appeals (Board) arises from December 2001, July 2011, and October 2012.  

In the December 2001 rating decision, the RO in Columbia, South Carolina, inter alia, denied the Veteran's claims for service connection for a back disorder, ulcer disorder, PTSD, asthma, right knee disorder, left knee disorder, and hernia.  In September 2002, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in December 2002, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2003. 

In his January 2003 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge (VLJ) at the RO.  In March 2003, the Board remanded the matters on appeal for scheduling of the requested hearing.  In July 2003, the Veteran testified during a hearing before a VLJ at the RO;  a transcript of that hearing is of record. 

In February 2004, the Board remanded the matters on appeal to the agency of original jurisdiction (AOJ) for further development.  After completing further action, in a May 2007 rating decision, the AOJ granted service connection for an umbilical hernia.  The AOJ continued denial of the claims remaining on appeal (as reflected in a July 2007 supplemental SOC (SSOC)) and returned these matters to the Board for further appellate consideration. 

In November 2007, the Board issued a letter to the Veteran informing him that the VLJ before whom he had testified in July 2003 was no longer employed at the Board and advising him that he had a right to a new hearing before another VLJ that would decide his case.  See 38 U.S.C.A. § 7107(c) (West 2014).  In a November 2007 response to this letter, the Veteran indicated that he desired a new hearing before a VLJ at the RO.  In December 2007, the Board remanded the appeal for scheduling of the requested hearing. 


The Board notes that, during the pendency of the appeal, the claims file was transferred to the jurisdiction of the RO in Atlanta, Georgia, where the Veteran testified during a hearing before the undersigned VLJ in August 2008; a transcript of the hearing is of record.. 

In October 2008, the Board remanded the matters on appeal to the agency of original jurisdiction (AOJ) for further development.  After accomplishing  further action, the AOJ continued to deny  the claims (as reflected in November 2011 and October 2012 SSOCs) and returned these matters to the Board for further appellate consideration. 

In the July 2011 rating decision, the Atlanta RO, inter alia, continued a noncompensable disability rating for the Veteran's service-connected umbilical hernia, increased the Veteran's disability rating for residuals of fracture of fourth finger of the right hand from noncompensable to 10 percent disabling effective November 17, 2010, and denied service connection for carpal tunnel syndrome.  In August 2011, the Veteran filed an NOD.  An SOC was issued in January 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2012. 

Subsequently, by rating decision dated in July 2012, the RO proposed to decrease the Veteran's disability rating for residuals of fracture of fourth finger of the right hand from 10 percent  to noncompensable.  

In the October 2012 rating decision, the Atlanta RO  effectuated the decrease of the Veteran's disability rating for residuals of fracture of fourth finger of the right hand from 10 percent to noncompensable, effective January 1, 2013 and denied a 10 percent evaluation based on multiple, noncompensable, service-connected disabilities.  In October 2012, the Veteran filed an NOD.  An SOC was issued in July 2014, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2014.  

In March 2015, the Veteran again testified during a Board hearing before the undersigned VLJ  at the RO, this time on all of the issues on appeal; a transcript of that hearing is of record.  During the hearing, the Veteran withdrew from appeal the claim of entitlement to service connection for an ulcer disorder.  As regards characterization of the appeal, he Board notes that the Veteran filed a claim for service connection for PTSD. However, medical evidence of record reflects psychiatric diagnoses other than PTSD, to include depressive disorder, depression with psychosis, bipolar I with psychosis, dysthymia, and generalized anxiety disorder.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the Board erred in not considering the scope of the Veteran's claim for service connection for PTSD as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  In other words, VA must consider any psychiatric diagnosis raised by the record.  Thus, consistent with the evidence of record, and Clemons, the Board has expanded the Veteran's psychiatric claim as reflected on the title page.  

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and the Virtual VA claims processing system.  


The Board's decision addressing the matters regarding the right fourth finger and umbilical hernia is set forth below.  The remaining matters on appeal are addressed in the remand following the order; these matters being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, the Board notes that during the March 2015 Board hearing, the Veteran indicated that he had been told that his gastroesophageal reflux disease (GERD) was associated with his hernia.  The Board construes this as a claim for service connection for GERD secondary to his service-connected umbilical hernia.  However, the claim for service connection has not yet been addressed by the RO.  As such, this matter is not properly before the Board and is thus referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate each claim herein decided has been accomplished.

2.  Both the October 2012 rating decision in which the RO reduced the rating for residuals of fracture of fourth finger of the right hand from 10 percent to noncompensable, and the July 2014 SOC, reflect that the RO failed to consider, and to apply, the provisions of 38 C.F.R. § 3.344, the primary regulation governing rating reductions.

3.  The Veteran's right fourth finger disability has resulted in pain and limited motion; however, no amputation or disability comparable to amputation of the right fourth finger is shown.

4.  The Veteran's umbilical hernia has not been manifested by postoperative residuals of a small ventral hernia that is not well supported by a belt under ordinary conditions, or by a healed ventral hernia or postoperative wounds with weakening of the abdominal wall and indication for a supporting belt.

5.  The schedular criteria are adequate to rate each disability currently  under consideration at all pertinent points, and the matter of the Veteran's entitlement to a total rating based on individual unemployability (TDIU) has not reasonably been raised in conjunction with the either or both one or more of these claims.


CONCLUSIONS OF LAW

1.  As the RO's reduction of the rating for service-connected residuals of fracture of fourth finger of the right hand from 10 percent to noncompensable, effective January 1, 2013, was not in accordance with the law, the criteria for restoration of the 10 percent rating from that date are met.  38 U.S.C.A. § 1155 (West. 2014); 38 C.F.R. §§ 3.105, 3.344 (2014).

2.  The criteria for a disability rating greater than 10 percent for residuals of fracture of fourth finger of the right hand are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5299-5230 (2014).

3.  The criteria for a compensable rating for umbilical hernia have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A,  5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.31,4.114, DCs 7399-7339 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).


Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing. See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include AMC).  Id.; Pelegrini, 18 Vet. App. at 112.   See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

Given the favorable disposition of the reduction issue, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.

With regard to the increased rating issues decided below, in a February 2011 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate his claim for a higher rating for right fourth finger and umbilical hernia disabilities, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records, VA medical records, and the reports of various VA examinations, the reports of which reflect consideration of all relevant evidence of record and contain sufficient detail upon which to rate his service-connected disabilities on appeal.  The Veteran has not identified any additional records that are relevant to his rating claim on appeal.  Also of record and considered in connection with the appeal are the transcripts of the Veteran's Board 2008 and 2015 Board hearings, along with various written statements provided by the Veteran and by his attorney on his behalf.  The Board finds that no additional AOJ action to further develop the record in connection with these claims, prior to appellate consideration, is required.  

Significantly, while there appear to be outstanding treatment records from VA, a private physician, and from the Social Security Administration (SSA), these records are dated prior to November 2010 and, thus, do not relevant to the claims herein decided for which claims for increase were filed in November 2010..  

As noted, Veteran was provided an opportunity to set forth his contentions during August 2008 and  March 2015 hearings before the undersigned VLJ.  In Bryant v Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103 (c)(2) requires that the individual (interpreted include a Veterans Law Judge (VLJ)) who chairs a hearing must fulfill two duties: (1) to fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  In this case, the Board finds that there has been substantial compliance with provisions of 38 C.F.R. 3.103(c)(2), and that, in particular, the most recent March 2015   hearing was legally sufficient.

During the March 2015 hearing, the undersigned VLJ identified the issues on appeal-to include issues pertaining to the umbilical hernia and right fourth finger which were not on appeal at the time of the August 2008 Board hearing.  Pertinent to these issues, information was solicited regarding the current severity of, and the Veteran's treatment for, .  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim[s]" were also fully explained.  See Bryant, 23 Vet. App. at 497.  While the submission of specific, additional evidence was not explicitly suggested with respect to either claim,  any omission in this regard did not prejudice the Veteran, and was thus, harmless.   During  the hearing, the Veteran indicated that all of his medical treatment is at VA and the claims file contains all of the Veteran's recent VA treatment records.  As such, nothing gave rise during the hearing or at any other time that there is any existing, outstanding evidence pertinent to any matter herein decided that had not been obtained or submitted.  Hence, any omission is this regard was  harmless.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Rating Reduction

Historically, the RO  granted service connection for residuals of a fracture of the right fourth finger in a December 2001 rating decision for assigning a noncompensable disability rating effective March 22, 2001 (the date of the Veteran's claim).  The Veteran submitted a claim for an increased rating for his right fourth finger in November 2010.  Following VA examination in March 2011, the RO, inter alia,  increased the noncompensable rating for the Veteran's right fourth finger to 10 percent, effective November 17, 2010.  Subsequently, by rating decision dated in July 2012, the RO proposed to decrease the Veteran's disability rating for the right fourth finger, indicating that it was clear and unmistakable error (CUE) to increase the Veteran's disability rating for the right fourth finger based solely on painful motion.  Although 38 C.F.R. § 4.59 allows consideration of functional loss due to painful motion to be rated to at least the minimum compensable rating for a particular joint, Diagnostic Code 5230, which governs the rating criteria for limitation of motion of the ring finger provides for only a noncompensable evaluation.  Therefore, a noncompensable evaluation must be assigned.  The RO effectuated the proposed reduction effective January 1, 2013 by rating decision dated in October 2012.  

Initially, the Board notes that, prior to reducing a veteran's disability rating, VA is required to comply with pertinent VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons thereof.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e) (2014).  In the advance written notice, the beneficiary will be informed of his or her right for a pre-determination hearing, and if a timely request for such a hearing is received (i.e., within 30 days), benefit payments shall be continued at the previously established level pending a final determination.  38 C.F.R. § 3.105(i)(1).  However, where there is no reduction in the amount of compensation payable to a beneficiary, 38 C.F.R. § 3.105(e) does not apply.  See VAOPGCPREC 71-91.

In this case, the RO afforded the Veteran notice of the proposed reduction as well as an opportunity to supply evidence or request a hearing.  As such, the RO satisfied the procedural requirements of 38 C.F.R. § 3.105(e) (to include notifying the Veteran of the proposed reduction), and such requirements need not be discussed further.

Turning next to the question of the propriety of the reduction, the Board notes that 
Congress has provided that a veteran's disability will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155. When an RO reduces a rating without following the applicable regulations, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288, 292 (1999).

For reductions in rating to be properly accomplished, specific requirements must be met.  See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  In this case, the RO, in an October 2012 rating decision, reduced the rating for the Veteran's residuals of a fracture of the right fourth finger from 10 to noncompensable percent, effective January 1, 2013.  The 10 percent rating had been assigned in the RO's July 2011 rating decision, which increased the Veteran's disability rating for the right fourth finger to 10 percent, effective November 17, 2010.  Thus, the 10 percent rating was in effect for less than 5 years.  Accordingly, the provisions of 38 C.F.R. § 3.344(a) and (b) do not apply in this case.  As regards disability ratings in effect for less than 5 years, adequate reexamination that discloses improvement in the condition will warrant reduction in rating.  See 38 C.F.R. § 3.344(c).

Unfortunately, the October 2012 rating decision that effectuated the reduction of the rating and the July 2014 SOC reflect that the RO failed to consider, and provide notice of, the provisions of 38 C.F.R. § 3.344, the primary regulation governing rating reductions.  Therefore, the Board finds that the correct standard was never applied when the RO effectuated the reduction of the rating.  See 38 C.F.R. § 3.344(c).

The Board emphasizes that failure to consider and apply the provisions of 38 C.F.R. § 3.344, if applicable, renders a rating decision void ab initio.  Such an omission is error and not in accordance with the law.  See Greyzck, 12 Vet. App. at 292.  See also Hayes v. Brown, 9 Vet. App. 67, 73 (1996); Dofflemyer, 2 Vet. App. 277.  Accordingly, the 10 percent rating assigned for residuals of a fracture of the right fourth finger under 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5230, must be restored, effective November 17, 2010.  Given the outcome warranted in view of this procedural error, the Board need not address, from an evidentiary standpoint, the actual merits of the reduction.

III.  Increased Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3.
	
A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The analysis below is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

A.  Residuals of a fracture of the right fourth finger

Service treatment records show that the Veteran fractured his right fourth finger during service in July 1973.  The Veteran submitted a claim for service connection for a right fourth finger disability in March 2001 and, by rating decision dated in December 2001, the RO granted service connection for residuals of a fracture of the right fourth finger, assigning a noncompensable disability rating effective March 22, 2001 (the date of the Veteran's claim). As above, the Veteran submitted a claim for an increased rating for his right fourth finger in November 2010.  Following VA examination in March 2011, the RO, inter alia, increased the noncompensable rating for the Veteran's right fourth finger to 10 percent, effective November 17, 2010.  Thereafter, the Veteran perfected an appeal regarding the March 2011 rating decision.  

Subsequently, by rating decision dated in October 2012, the RO decreased the Veteran's disability rating for the right fourth finger to noncompensable.  However, as indicated, the Board has determined that this reduction was not proper and the Board has reinstated the 10 percent disability effective November 17, 2010.  The question now before the Board is whether an higher rating is assignable.  
 
The Veteran's right fourth finger disorder is current rated under the provisions of 38 C.F.R. § 4.71a, DC 5299-5230.

Evidence relevant to the Veteran's right fourth finger disability includes VA contract examination reports dated in March 2011 and April 2012.  During the March 2011 VA contract examination, the Veteran reported a history of fracture of the fourth finger of the right hand in 1973.  He indicated that he was currently experiencing the following symptoms to the right hand: pain, locking, and stiffness, specifically to the fourth finger of the right hand.  He denied decreased strength, decreased dexterity, and/or swelling.  He did report experiencing flare-ups as often as once per day lasting the entire day.  On a scale from 1 to 10 (10 being the worse), the severity level was a 9.  The flare-ups were precipitated by physical activity and were alleviated spontaneously.  During the flare-ups, he experienced functional limitation (which was described as pain) and limitation of motion (which was described as "finger locks up.")  The bone condition had never been infected.  The Veteran denied any treatment, i.e., medication, and also denied any prior hospitalizations or surgery for his right fourth finger disability.  

On physical examination, it was noted that the Veteran was left hand dominant.  Examination of the right wrist showed no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, or guarding of movement.  Range of motion of the right wrist was within normal limits.  Joint function of the right wrist was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use. 

Right hand examination did not reveal a decrease in strength in regard to pulling, pushing, or twisting.  In regard to dexterity, there was no decrease in twisting, probing, writing, touching, or expression.  There was no deformity of the digits.  There was no ankylosis of the thumb or remaining fingers of the right hand.  On examination of the right hand, dexterity with the thumb attempting to oppose the fingers, there was no gap between the thumb pad and any of the other right fingers (right index fingertip, right long fingertip, right ring fingertip, and right little fingertip).  There was no objective evidence of thumb pain on this attempt.  After three repetitions, there was no objective evidence of thumb pain on attempt.  There was no new or additional limitation of the thumb on repetitive motion.  After repetitive use, the motion of the right thumb to the other right fingers was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination.  Range of motion of the right fingers was within normal limits.  

On the right hand, the joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  On examination of right hand dexterity, there was no gap between the proximal transverse crease of the palm to any of the right fingers (right index fingertip, right long fingertip, right ring fingertip, and right little fingertip).  There was also no objective evidence of pain on attempt.  After three repetitions, there was no objective evidence of pain on attempt.  There was no new or additional limitation on repetitive motion.  After repetitive use, the motion of the right fingers to the proximal transverse crease was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination.  

Notably, the right fourth finger did show tenderness to palpation.  X-ray examination of the right hand was abnormal with findings showing degenerative joint disease of the first, second, third, and fourth metacarpophalangeal joints.  The examiner diagnosed status post fracture of fourth finger of the right hand; right fourth finger strain; and showing degenerative joint disease of the first, second, third, and fourth metacarpophalangeal joints.  The examiner wrote that the subjective factor of the disability was pain and the objective factor was right fourth finger tenderness to palpation and x-ray findings of degenerative joint disease.  

During the April 2012 VA contract examination, it was noted that the Veteran had a right fourth finger fracture in 1972.  Specifically, it was noted that the Veteran injured his finger while on basic training.  He was running and another service member tried to stop him and his finger was twisted.  Two weeks later, he was involved in an altercation and the broken bone was disturbed when he sustained a laceration to the finger.  It was noted that the Veteran was left hand dominant.  The Veteran reported experiencing flare-ups that impacted the function of his right hand, specifically, increased pain.  

On physical examination, it was noted that there was limitation of motion or evidence of painful motion of the right ring finger.  However, there was no gap between the thumb pad and the finger and there was no objective evidence of painful motion.  There was also no gap between any fingertips and the proximal transverse crease of the palm or evidence of painful motion in attempting to touch the palm with the fingertips.  Furthermore, there was no objective evidence of painful motion.  There was similarly no limitation of extension or evidence of painful motion for the index finger or long finger and no objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing with three repetitions and there was no additional limitation of motion for any fingers post-test.  There was also no gap between the thumb pad and the fingers post-test.  There was no gap between the fingertips and the proximal transverse crease of the palm in attempting to touch the palm with the fingertips post-test.  There was also no limitation of extension for the index finger or long finger post-test.  

Significantly, it was noted that the Veteran did not have any functional loss or functional impairment of any of the fingers or thumbs.  However, the Veteran did have additional limitation in range of motion of fingers or thumbs following repetitive-use testing, specifically, he had pain on movement of both the long finger and ring finger.  Muscle strength testing was normal and there was no ankylosis of either the thumb or fingers.  Furthermore, there was no ankylosis condition of the right hand which resulted in limitation of motion of other digits or interference with overall function of the hand.  It was noted that the Veteran did have a scar on his right hand but that the scar was not painful and/or unstable and was not greater than 39 square centimeters.  There were no other pertinent physical findings, complications, conditions, signs, and/or symptoms related to any conditions pertaining to the right hand.  It was noted that the Veteran regularly wore a brace that supported his hand three to four times per week.  There was no functional impairment of an extremity, such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  It was noted that diagnostic testing was negative for degenerative or traumatic arthritis.  The examiner concluded that the Veteran's right hand condition impacted his ability to work.  Specifically, it was noted that the Veteran worked as a driver and mechanic and that, at times, he had problems gripping his tools.  He experienced pain in the right fourth finger when he had to hold a tool in his hand for longer than five minutes.  

Also of record are VA treatment records dated through March 2015.  These records primarily pertain to the Veteran's other disabilities.  

Considering the evidence of record in light of the applicable criteria, the Board finds that a disability rating greater than 10 percent for residuals of a fracture of the right fourth finger is not warranted at any pertinent point.

DC 5230 provides only for a noncompensable rating for limitation of motion of the ring or little finger.  Accordingly, a higher rating is not available under that code.  The Board has also considered DC 5227, applicable to ankylosis of the ring or little finger.  However, this diagnostic code does not provide for a compensable rating, for this disability; in other words, limitation of motion of the fourth finger is not compensable, regardless of degree.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2013); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

The Board notes that while the April 2012 VA examination report was negative for findings of arthritis, the March 2011 VA examination did show arthritis.  Accordingly, the provisions of DC 5003 are applicable here.  Under DC 5003, degenerative arthritis established by X-ray findings is evaluated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent rating is assignable for each such major joint or group of minor joints affected by limitation of motion under DC 5003.  Under 38 C.F.R. § 4.45(f), a group of minor joints of the lower extremities requires multiple involvement of the interphalangeal, metacarpal, and carpal joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  The Board notes that there is x-ray evidence of degenerative joint disease in the Veteran's right fourth finger.  However, there is no evidence of limitation of motion of the right fourth finger.  Furthermore, the Veteran's service-connected right fourth finger disability has not resulted in multiple involvement of the interphalangeal, metacarpal, and carpal joints.  38 C.F.R. §§ 4.45(f), 4.71a, DC 5003.  Thus, a group of minor joints has not been affected and a separate 10 percent rating may not be assigned under DC 5003.

Notably, DC 5227 also includes a note directing consideration of whether evaluation on the basis of amputation is warranted, and whether an additional rating is warranted for resulting limitation of motion of other digits or interference with overall function of the hand. 

Under DC 5155, a 20 percent rating is available for amputation of the ring finger with metacarpal resection (more than one-half the bone lost).  A 10 percent rating is available for amputation without metacarpal resection, at the proximal interphalangeal joint or proximal thereto. 

Here, there is no actual amputation involving any portion of the Veteran's right fourth finger.  Moreover, in light of the symptomatology reported on examination, the Board finds that disability comparable to amputation of the right fourth finger is not shown.  In so finding, the Board acknowledges the Veteran's contentions regarding the effects of the disability on his daily life, as noted in the reports of VA examinations in March 2011 and April 2012.  During the March 2011 VA examination, the Veteran reported that he experienced pain, locking, and stiffness, specifically to the fourth finger of the right hand.  Also, during the April 2012 VA examination, it was noted that the Veteran worked as a driver and mechanic and that, at times, he had problems gripping his tools.  He experienced pain in the right fourth finger when he had to hold a tool in his hand for longer than five minutes.  However, in the Board's view, such symptomatology is not the equivalent of amputation.  Indeed, both the March 2011 and April 2012 examiner found that there was no ankylosis involving the right fourth finger.  In sum, the Veteran retains a significant amount of function in his right fourth finger.  The type and degree of symptomatology reported by the Veteran and observed by medical examiners is consistent with limited motion, or motion that is accompanied by pain.  As discussed above, the rating schedule does not provide for a compensable rating based on such symptomatology. 

The Board has also considered the factors noted in 38 C.F.R. §§ 4.40 and 4.45, and  DeLuca.  In this case, the Veteran has been found to have pain in his right fourth finger.  Significantly, the provisions of 38 C.F.R. § 4.59 establish that a veteran is entitled to "at least the minimum compensable rating for the joint" for such symptomatology as pain that limits motion to a noncompensable degree.  However, the applicable diagnostic codes (DC 5227 and 5230) provide for only a noncompensable rating, even when there is ankylosis of the joint.  If a veteran is receiving the maximum disability rating allowable for a particular disorder, the Board does not have to consider whether he is entitled to a higher disability rating because of functional loss under §§ 4.40 and 4.45.  Spencer v. West, 13 Vet. App. 376, 382 (2000); Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, in Johnston, the Court indicated that where the veteran is in receipt of the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis, the cited regulations are not for application.  See id. at 84-85 (although the Secretary suggested remand because of the Board's failure to consider functional loss due to pain, remand was not appropriate because higher schedular rating required ankylosis).  

The facts in this case are similar to Flores v. Shinseki, 2013 WL 5373019 (Vet.App.) (mem. dec., Moorman).  In Flores, the appellant sought a compensable disability rating for a service-connected left ring finger disorder.  The Court rejected the appellant's argument that the Board did not adequately consider 38 C.F.R. § 4.59.  In its decision, the Board considered this regulation and noted that the Court has held that the application is not limited to disabilities involving arthritis (citing Burton v. Shinseki, 25 Vet.App. 1 (2011)).  The Board, however, noted that it could not provide the appellant with a higher disability rating because he was already assigned the maximum disability rating under the applicable diagnostic codes, which is a noncompensable rating.  The Board stated "under VA's Rating Schedule, no minim[um] compensable rating is listed for limitation of motion or ankylosis of the ring finger joint," and, as such, application of § 4.59 "is of no benefit to the Veteran in the present case."  The appellant argued that the Board erred in finding no compensable rating available using DC 5156, which provides for a compensable rating for amputation of a digit.  The Board provided an adequate statement of reasons for determining that DC 5155/5156 was not a diagnostic code that was applicable to the appellant for his ring finger disability.  Based on the Board's findings in its decision as a whole, the Court concluded that the Board did not limit its consideration under § 4.59 to only loss of motion and ankylosis but considered whether the appellant's disability was equivalent to an amputation for purposes of a higher rating.

After reviewing the Board's analysis in Flores, the Court could not discern error in the Board's conclusions with regard to a schedular rating.  See Johnston, 10 Vet.App. at 84 (noting that the Board's decision regarding the degree of disability under the rating schedule is a finding of fact subject to the "clearly erroneous" standard of review).  The appellant in Flores was receiving the maximum rating (a noncompensable rating) allowable for his ring finger disability, even assuming there was complete limitation of motion and unfavorable ankylosis.  Thus, the Court affirmed the Board's decision in Flores denying a compensable disability rating for a left ring finger disability.  

The Board further notes that the Veteran has not suggested, and the objective evidence does not reveal, that the residuals of a fracture of the right fourth finger have resulted in limitation of motion of other digits or interference with overall function of the hand beyond that contemplated by the rating assigned.  The Board points out that there is no other basis for assignment of a higher rating for the disability under consideration.  Service connection has not been granted for impairment other than that discussed above so as to warrant evaluation of the disability under any other provision of VA's rating schedule.

Given all the above,  the Board finds that a schedular rating in excess 10 percent  for the Veteran's right fourth finger disability is not warranted at any pertinent point.  e  

B.  Umbilical hernia

Service treatment records show that the Veteran developed an umbilical hernia in June 1973.  The Veteran submitted a claim for service connection disability associated with his hernia in March 2001 and, by rating decision dated in May 2007, the RO granted service connection for umbilical hernia, assigning a noncompensable disability rating effective March 22, 2001 (the date of the Veteran's claim). The Veteran submitted a claim for an increased rating for his umbilical hernia disability in November 2010 and, by rating decision dated in July 2011, the RO continued a noncompensable disability rating for the Veteran's umbilical hernia.  Thereafter, the Veteran perfected an appeal of the July 2011 rating decision.  
 
The Veteran's umbilical hernia is rated by analogy under 38 C.F.R. § 4.114, DC 7339.  Pursuant to DC 7339, a noncompensable rating is assigned for postoperative ventral hernia when the postoperative wounds are healed, there is no disability, and a belt is not indicated.  A 20 percent rating is assigned for postoperative ventral hernia that is small, not well supported by a belt under ordinary conditions, or healed ventral hernia or postoperative wounds with weakening of the abdominal wall and indication for a supporting belt.

Evidence relevant to the Veteran's umbilical hernia includes VA contract examination reports dated in March 2011, April 2012, and November 2012.  During the March 2011 VA contract examination, the Veteran indicated that he developed a hernia in August 1972.  The condition began with a sharp pain in the stomach near the navel.  It was caused by carrying a heavy load in August 1972.  The Veteran described current symptoms of pain in the stomach.  He was not receiving any treatment for this condition and denied hospitalizations or surgeries for the condition.  With regard to overall functional impairment, the Veteran contended that he experienced "sharp pain while eating" due to his umbilical hernia.  On physical examination of the abdomen, there was no evidence of striae on the abdominal wall or distention of the superficial veins.  There was also no evidence of ostomy or tenderness to the abdomen or flank on palpation.  There were no palpable masses and there was no evidence of splenomegaly, ascites, liver enlargement, or aortic aneurysm.  There was no inguinal hernia, ventral hernia, or femoral hernia.  There was also no diastasis recti present.  The examiner noted a diagnosis of "umbilical hernia" but also notes that there was "no current evidence of umbilical hernia."  

During the April 2012 VA contract examination, it was noted that the Veteran previously had an umbilical hernia in 1972.  The Veteran indicated that, upon discharge from his military service, he was told that the hernia would not likely cause any problems.  However, three years later, he started experiencing abdominal pain.  The Veteran indicated that he had had surgery scheduled and cancelled four times now through the VA.  The Veteran indicated that he took hydrocodone for pain associated with his disability.  On physical examination there was no evidence of inguinal hernia, ventral hernia, or femoral hernia.  The examiner noted that there were no scars associated with the umbilical hernia and no diagnostic testing was performed.  With regard to functional impact, the examiner wrote that the Veteran's hernia impacted his ability to work.  Specifically, the Veteran indicated that he had problems at work and abdominal pain because he was required to left, bend, and stoop in his job.  He also stated that his condition made him unable to lift more than 25 pounds.  

During the November 2012 VA contract examination, it was noted that the Veteran previously had an umbilical hernia in 1973.  The Veteran reported experiencing intense pain in his abdominal area and difficulty swallowing.  The examiner noted that the Veteran's treatment plan did not include taking continuous medication for his hernia.  On physical examination there was no evidence of inguinal hernia, ventral hernia, or femoral hernia.  The examiner noted that there were no scars associated with the umbilical hernia and no diagnostic testing was performed.  With regard to functional impact, the examiner wrote that the Veteran's hernia impacted his ability to work.  Specifically, the Veteran indicated that he had a decreased ability to lift objects over 25 pounds which was required of his occupation as a truck driver.  The Veteran also indicated that he was unable to perform extensive bending and had trouble with swallowing and abdominal pain.  

Also of record are VA treatment records dated through March 2015.  These records primarily pertain to the Veteran's other disabilities.  

Considering the cited evidence in light of the applicable criteria and rating principles  noted above, the Board finds the Veteran's residuals of an in-service umbilical hernia do not meet the criteria for either a 10 percent rating or the next higher rating.  As noted above, a 20 percent rating is assigned for postoperative ventral hernia that is small, not well supported by a belt under ordinary conditions, or healed ventral hernia or postoperative wounds with weakening of the abdominal wall and indication for a supporting belt.  There is a complete absence of any clinical evidence on file which shows that the service-connected umbilical hernia has been recurrent at any time since the Veteran's military service.  The March 2011, April 2012, and November 2012 VA examination reports are negative for inguinal hernia, ventral hernia, or femoral hernia.  

Also, the rating criteria for inguinal hernia do not provide for a compensable rating based upon pain or discomfort (separate from any painful scars).  As the criteria for the next higher 20 percent rating are not met, it logically follows that the criteria for any higher rating  likewise are not met.

Based on the foregoing, the Board concludes that the Veteran's umbilical hernia disability does not meet or more nearly approximate the criteria for a compensable, schedular  rating under DC 7339.  See 38 C.F.R. § 4.7.


C.  Other Considerations

In assessing the severity of the Veteran's service-connected right fourth finger disability and umbilical hernia , the Board has considered the Veteran's assertions regarding the type, extent , severity and/or frequency of his symptoms-which he is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support a higher rating  for each disability requires medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  As such, his assertions, while considered, are not considered more persuasive than the medical findings in this regard.

The above determinations are based upon consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that at no pertinent point has either disability under consideration been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (cited in the January 2012 and July 2014 SOCs). 

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that the applicable schedular criteria are adequate to rate each disability currently under consideration at all points pertinent to this appeal.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned (albeit, pursuant to other diagnostic codes) based on more significant functional impairment. Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the service-connected right fourth finger and/or umbilical hernia disabilities at issue.

The Board further notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir., 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Under these circumstances, the Board concludes that the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, and that referral of this claim for extra-schedular consideration is not warranted .  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As a final point, the Board notes that the matter of entitlement to a TDIU  may be considered a component of a claim for higher rating when such is expressly raised by the Veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, however, during the April 2012 and November 2012 examinations, the Veteran reported that he was then employed; since then, no evidence indicating that the Veteran is now unemployed been associated with the record.  Moreover, the Veteran has not alleged, and the record does not indicate, that his service-connected right fourth finger and/or umbilical hernia disability(ies) has/have effectively rendered him unemployable.  As such, and on these facts, the Board finds that no TDIU claim, pursuant to Rice, has reasonably been raised in connection with the claims for higher ratings herein decided, and need not be addressed in conjunction with either or both claims.  

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the Veteran's right fourth finger and umbilical hernia disabilities, pursuant to Hart (cited above), and that the claim for a higher rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of compensable rating for the disability under consideration at any pertinent point, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at, 53-56.90).









							(CONTINUED ON NEXT PAGE)


ORDER

As the reduction in rating for residuals of fracture of fourth finger of the right hand from 10 percent to noncompensable was improper,  the claim for restoration of the 10 percent rating, from January 1, 2013, is granted.

A disability rating greater than 10 percent for service-connected residuals of fracture of fourth finger of the right hand is denied.  

An increased (compensable) rating for service-connected umbilical hernia is denied.  


REMAND

Unfortunately, the Board's review of the record reveals that further AOJ action on the claims remaining on appeal is in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters. 

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Regarding the claim for service connection for an acquired psychiatric disorder, the October 2008 remand instructed that the RO undertake necessary action to attempt to independently verify the occurrence of the Veteran's alleged stressful experience relating to witnessing the death of his bunk mate while in the stockade at Fort Ord in September or October 1973, to particularly include contact with the U.S. Army Joint Services and Records Research Center (JSRRC).  Specifically, in the October 2008 remand, the Board noted that:

Any additional action necessary for independent verification of this stressor, to include follow-up action requested by the contacted entity, should be accomplished. 

Pursuant to the October 2008 remand, the RO sought verification of the alleged stressor with the JSRRC and, in a May 2011 response, the JSRRC wrote that they were unable to document the incident described by the Veteran pertaining to the death of a solider in the stockade at Fort Ord, California.  The JSRRC also wrote that they were:  

unable to coordinate [their] research with the US Army Combat Readiness/Safety Center.  The time of the incident is prior to the incident reports that they have made available to research on their online ground and aviation databases.  Both the ground and aviation online incidents are only searchable back to October 1974.  However, they have stated that they have ground incident reports back to 1973 and aviation incident reports back to 1957.  You may request a search of their additional reports by writing to the, US Army Combat Readiness/Safety Center, Building 4905, 5th Avenue, Fort Rucker, Alabama 36362-5363.  There may be a criminal investigation filed on this incident.  In order to request to request documentation pertaining to this incident, please write to the Director, United States Crime Records Center, USACIDC, 6010 6th Street, Fort Belvoir, Virginia, 22060-5585.  Finally, we recommend a Morning Report search be conducted.  

Pursuant to the May 2011 response from the JSRRC, the AOJ requested wrote the United States Crime Records Center in July 2011 and received a negative response from this entity later that month.  However, it does not appear that the AOJ ever wrote to the US Army Combat Readiness/Safety Center or conducted a search of Morning Reports as directed by the May 2011 response from JSRRC.  

The Veteran was afforded a VA mental health examination in September 2006.  He described the stressor of seeing his friend die in the stockade at Fort Ord in 1973.  The Axis I diagnoses included PTSD, and the examiner noted that, while PTSD is related to the Veteran's claimed witnessing of a friend's death in the stockade in 1973, the examiner could find no record of him being in the stockade.  However, she opined that, if this was verified, it is at least as likely as not that his PTSD is related to the claimed in-service stressor. 

Accordingly, the Board finds that the AOJ should undertake necessary development to attempt to verify the Veteran's alleged stressful experience relating to seeing a fellow soldier die of a heart attack in the stockade in September or October 1973, to specifically include through writing the US Army Combat Readiness/Safety Center and conducting a search of Morning Reports as directed by the May 2011 response from JSRRC. Any additional action necessary for independent verification of the stressor, to include follow-up action requested by the contacted entity, should be accomplished.  If the search for corroborating records leads to negative results, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

Furthermore, as indicated above, the Veteran has also been diagnosed with depressive disorder, depression with psychosis, bipolar I with psychosis, dysthymia, and generalized anxiety disorder and the Board has expanded the claim to include these diagnoses.  Also, the Veteran's service treatment records show that he was diagnosed with a schizoid personality in August 1973.  Significantly, the September 2006 VA examiner, in addition to diagnosing PTSD, diagnosed dysthymia and depressive disorder.  Unfortunately, the September 2006 VA examiner did not opine whether the Veteran's dysthymia or depressive disorder were related to the Veteran's military service, to include whether they were a manifestation of the schizoid personality noted in service.  Hence, further medical findings in this regard are warranted.  Once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  As such, the AOJ should arrange for the Veteran to undergo VA mental health examination, by a psychiatrist or psychologist, at a VA medical facility.  

With regard to the claim for service connection for carpal tunnel syndrome, during the March 2015 Board hearing, the Veteran testified that he worked as a combat engineer during service in which capacity he built bridges and engaged in heavy lifting for eight hours each day.  He indicated that he began having trouble with his hands during service and used over-the-counter pain medication to control the pain in his hands but did not go to sick call.  The Veteran also contended that the pain in his hands has continued since service.  Service treatment records are negative for any indications of carpal tunnel syndrome but do show that the Veteran fractured his right fourth finger in July 1973.  Post-service VA treatment records show a diagnosis of right carpal tunnel syndrome as early as January 2009.  

The Veteran has not yet been afforded a VA examination with regard to the claimed carpal tunnel syndrome.  Given the above, the Board finds that a VA examination and medical opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-is needed to resolve the matter of service connection for carpal tunnel syndrome.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Hence, the AOJ should arrange for the Veteran to undergo VA examination, by an appropriate physician, at a VA medical facility.  

The Veteran is hereby notified that failure to report to any scheduled examination(s,) without good cause, may result in denial of the claim(s) for service connection.  See 38 C.F.R. § 3.655 (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member 

Also, with regard to all of the service connection claims on appeal, the Veteran testified during his July 2003 hearing that he received treatment in 1974 for his back, ulcer, and bilateral knees, from the Charleston VA Medical Center (VAMC), and for PTSD and asthma from the Myrtle Beach Outpatient Clinic (OPC).  Also, during the August 2008 Board hearing, the Veteran reiterated that he went to the Charleston VAMC in 1975 for his back, knees, and asthma.  However, the earliest VA treatment records in the claims file from the Charleston VAMC are dated in June 1983 and the earliest records from the Myrtle Beach OPC are dated in August 1998.  As such, in October 2008, the Board remanded this case to:

obtain all records of evaluation and/or treatment of any of the conditions on appeal from the Charleston VAMC (prior to June 1983 and since April 2004), from the Myrtle Beach OPC (prior to August 1998 and since January 2004), and from the Atlanta VAMC (since September 2005).  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

Pursuant to the October 2008 Board remand, requests were sent to both Charleston VAMC and Myrtle Beach OPC in November 2008.  A negative response for records dated prior to June 1983 was received from the Charleston VAMC in December 2008 but no response was ever received from the Myrtle Beach OPC regarding records from that facility dated prior to August 1998.  As no response was received from the Myrtle Beach OPC and such records, if available, would be helpful in resolving this case, another attempt should be made to obtain these records.  

Furthermore, the October 2008 remand requested that the AOJ obtain any outstanding pertinent records from the Social Security Administration (SSA).  Notably, during the July 2003 Board hearing, the Veteran stated that he filed a claim for SSA disability benefits in 2000, but was told that he was not eligible.  Subsequently, during VA treatment in July 2004, the Veteran reported that he had not worked since 1997 because of his health, specifically, his knees and back.  During VA treatment in August 2004, the social worker noted that the Veteran applied for Social Security disability in March and had a medical evaluation, but was awaiting his psychiatric evaluation through SSA.  During VA treatment in October 2004 the Veteran stated that he was sad about being denied SSA benefits and the physician who examined him noted that he did have some limitations with his ambulation, which could prevent him from working.  A record of VA treatment from February 2005 reflects that the Veteran requested that his physician complete forms for SSA.  Significantly, as above, it appears that the Veteran is currently working as a mechanic/driver.  Pursuant to the October 2008 remand, the AOJ requested records from SSA in January 2009.  While records regarding a 2004 application for SSA benefits were received in January 2011, no additional records from SSA have been obtained, in particular, an administrative decision regarding the 2004 application or medical evaluations through SSA as described in the August 2004 VA treatment record.  

While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Collier v. Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Hence, when VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the RO should obtain and associate with the claims file a copy of any SSA decision regarding the claims for disability benefits pertinent to any of the claims on appeal, as well as copies of all medical records underlying those determinations, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities. 

In addition to the outstanding Federal records described above, the October 2008 remand noted additional pertinent private medical records regarding the Veteran's claimed back disorder which had not been obtained.  Specifically, during the August 2008 hearing, the Veteran indicated that he received treatment for his back by Dr. Skinner following a motor vehicle accident in 1985.  He indicated that Dr. Skinner was located at Highway 701 North on Frasier Street in Georgetown, South Carolina.  Pursuant to the October 2008 remand, the Veteran was requested to submit an authorization form to obtain records from Dr. Skinner in January 2011.  The Veteran did not respond to this request and no records from Dr. Skinner were ever submitted.  Given the need to remand this case for other reasons, on remand, an additional attempt should be made to obtain records from Dr. Skinner.  

Therefore, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the claims file currently includes outpatient treatment records from the VA Medical Center (VAMC) in Atlanta, Georgia, dated through March 17, 2015; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claims are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the Atlanta VAMC all pertinent, outstanding records of evaluation and/or treatment of the Veteran dated from March 2015.   .  On remand, the AOJ should also attempt to obtain from the VA outpatient clinic (OPC) in Myrtle Beach, South Carolina, outstanding dated prior to August 1998; that facility failed to respond to a November 2008 request for such records.  The AOJ must follow the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran an opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records-to include from Dr. Skinner (referenced above).
	
Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the service connection claims on appeal.

As a final point, the Board notes that because the Veteran's claim for a 10 percent evaluation pursuant to 38 C.F.R. § 3.324 is dependent upon the award of service connection for multiple, noncompensable disabilities, such claim is inextricably intertwined with the claims for service connection being remanded.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As such, the claim for a 10 percent evaluation pursuant to 38 C.F.R. § 3.324 must be remanded, as well. 

Accordingly, these matters are hereby REMANDED for the following action:

1. Obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran from the Myrtle Beach OPC (dated prior to August 1998) and the Atlanta VAMC (dated from  March 2015).  Follow the procedures set forth is 38 C.F.R. § 3.159 as regards obtaining records from Federal facilities.

2.  Obtain from SSA a copy of any decision regarding the Veteran's claims for disability benefits pertinent to the claims on appeal, as well as copies of all medical records underlying those determinations.  Notably, records received from SSA in January 2011 only include a 2004 application for benefits and do not include either an administrative decision regarding the application or medical evaluations through SSA as described in the August 2004 VA treatment record.  In requesting these records, follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

3.  Send to the Veteran and his attorney a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all pertinent, outstanding private (non-VA) record-to include records from Dr. Skinner regarding a motor vehicle accident in 1985.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  Undertake necessary action to attempt to independently verify the occurrence of the Veteran's alleged stressful experience relating to the death of his bunk mate while in the stockade at Fort Ord in September or October 1973 described above, to specifically include through writing the US Army Combat Readiness/Safety Center and conducting a search of Morning Reports as directed by the May 2011 response from JSRRC.  Any additional action necessary for independent verification of this stressor, to include follow-up action requested by the contacted entity, should be accomplished.  

If the search for corroborating record/information s leads to negative results,  notify the Veteran of the records/information  not obtained, explain the efforts taken,  and describe any further action to be taken.

5.  After all available records and/or responses from each contacted entity have been associated with the claims file,  arrange for the Veteran to undergo VA mental disorders  examination by a psychiatrist or psychologist.

The contents of the entire, electronic claims file to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions. 

All indicated tests and studies, to include psychological testing, if deemed warranted, should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly indicate whether the Veteran currently suffers from PTSD.  In rendering a determination as to whether the diagnostic criteria for PTSD are met, the examiner is instructed that only one or more verified stressor(s)-to include the Veteran's alleged stressful experience relating to seeing a fellow soldier die of a heart attack in the stockade in September or October 1973- may be considered for the purpose of determining whether exposure to such in-service event has resulted in PTSD.  If a diagnosis of PTSD is deemed appropriate, the examiner must explain how the diagnostic criteria are met, to include identification of the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the established stressor(s).

Regardless of whether PTSD is diagnosed, the examiner should clearly identify  each diagnosed acquired psychiatric disability other than PTSD-to include depressive disorder, depression with psychosis, bipolar I with psychosis, dysthymia, and generalized anxiety disorder-present currently, or present at any point pertinent to the claim for service connection (even if currently resolved).  

Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e.,  a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to the Veteran's service, to include any established in-service stressor(s).

In addressing the above, the examiner should consider and discuss all pertinent in and post-service medical evidence-to include the August 1973 service treatment record noting a diagnosis of schizoid personality and the September 2006 VA psychiatric examination report-as well as all lay assertions, to include the Veteran's competent assertions as to onset and continuity r .  

All examination findings/testing results, along with complete, clearly-stated  rationale for the conclusions reached, must be provided.

6.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate physician, to obtain a medical  opinion addressing the etiology of claimed  carpal tunnel syndrome. 

The contents of the Veteran's entire, electronic claims file, , to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies, should be accomplished (with all results made available to the requesting  physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify all upper extremity disabilities affecting the hands-to  include carpal tunnel syndrome and bilateral hand paraesthesia-present currently or present at any point pertinent to the claim for service connection (even if currently resolved). 



Then, with respect to each such diagnosed disability, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e.,  a 50 percent or greater probability) that the disability:

(a) had its onset in, or is otherwise medically-related to the Veteran's military service, to include complaints therein; or, if not, .

(b) was caused, or is aggravated (worsened beyond natural progression), by the Veteran's service-connected residuals of fracture of fourth finger of the right hand.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

In rendering the requested opinion(s), the examiner must consider and discuss all pertinent in and post-service medical and lay evidence, to particularly include: (1) the Veteran's service treatment records showing fracture to the right fourth finger during service, and (2) the Veteran's competent assertions regarding the onset and continuity of his bilateral arm symptoms.

All examination findings/testing results, along with the complete rationale for the conclusions reached, must be provided. 

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested actions, and any additional notification and/or development deemed warranted adjudicate the claims remaining on appeal in light of all pertinent evidence (to particularly include all evidence added to the record since the last adjudication) and legal authority.

9.  If any benefit sought on appeal remains denied, furnish to the Veteran and his attorney an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them  the appropriate time period for response.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate  action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West 2014).  


______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


